Exhibit 21 SUBSIDIARIES OF REGISTRANT Clean Diesel Technologies, Inc.'s subsidiaries as of December 31, 2012 are listed below. Name of Subsidiary State/Jurisdiction of Incorporation Common Equity Ownership Clean Diesel Technologies California, Inc. California 100% Clean Diesel Technologies Limited United Kingdom 100% Catalytic Solutions, Inc. California 100% CSI Aliso, Inc. California 100% Catalytic Solutions Holdings, Inc. Delaware 100% Catalytic Solutions Czechia s.r.o. Czech Republic 100% ECS Holdings, Inc. Delaware 100% Engine Control Systems Ltd. Nevada 100% Engine Control Systems Limited New Brunswick 100% CDTI Sweden AB Sweden 100%
